Exhibit 10.10

 

SILVER BAY REALTY TRUST CORP.

 

DIRECTOR COMPENSATION POLICY

 

Effective upon the closing of the initial public offering (the “IPO”) of Silver
Bay Really Trust Corp, a Maryland corporation (the “Company”), independent
directors of the Company shall receive the following compensation for their
service as a member of the Board of Directors (the “Board”) of the Company:

 

Director Fees

 

We will pay director fees only to those members of our Board, who are
independent under the listing standards of the New York Stock Exchange.  In
addition, directors who are affiliated with Pine River Capital Management LLC
and its affiliates, or Provident Real Estate Advisors LLC and its affiliates,
will not be entitled to director fees.

 

Our goal is to provide compensation for our independent directors in a manner
that enables us to attract and retain outstanding director candidates and
reflects the substantial time commitment necessary to oversee the Company’s
affairs.  We also seek to align the interest of our directors and our
stockholders and we have chosen to do so by compensating our directors with a
mix of cash and equity-based compensation.  As a result, each independent
director will receive an annual fee of $100,000 for board service; each chair of
the Audit, Compensation and Nominating and Corporate Governance committees will
receive an additional fee of $15,000 and our Lead Independent Director will
receive an additional fee of $10,000.  The annual board fee shall be payable
half in cash and half in restricted stock and the annual chair fees and Lead
Independent  Director fees, shall be payable in cash as set forth below.

 

Cash Fees and Retainers

 

Board Members

 

Each independent director shall be entitled to an annual cash retainer of
$50,000 (the “Annual Cash Retainer”), payable quarterly in arrears as set forth
below.

 

Committee Chairs and Lead Independent Director

 

In addition to the Annual Cash Retainer, an independent director who serves as
Chair of the Company’s Audit, Compensation and Nominating and Corporate
Governance Committee or as the Lead Independent Director shall be entitled to an
additional annual cash retainer equal to $15,000 (in the case of the Chair of
the standing board committees) or $10,000 (in the case of the Lead Independent
Director) (collectively, the “Annual Chair/Lead Director Cash Retainers”). 
These additional cash retainers shall be payable quarterly in arrears as set
forth below.

 

Payment of Cash Retainers

 

The Company shall pay the Annual Cash Retainers and the Annual Chair/Lead
Director Cash Retainers on a quarterly basis in arrears, subject to the
director’s continued service to the Company as an independent director, Chair of
the Audit, Compensation or Nominating and Corporate Governance Committee or Lead
Independent Director, as applicable, on the last day of the preceding quarter.
Such cash amounts shall be prorated in the case of service for less than the
entire quarter.

 

--------------------------------------------------------------------------------


 

Equity Awards and Equity Retainers

 

Initial Award for New Directors

 

On the date a new independent director becomes a member of the Board, each such
independent director shall automatically receive an award of restricted stock
having a Fair Market Value (as defined in the Company’s 2012 Equity Incentive
Plan (the “Plan”)) of $50,000 on the date of grant (an “Initial Award”).  The
Initial Award shall vest as to all of such shares on the first anniversary of
the date of award, subject to the director’s continued board service through
such vesting date.  Each independent director who is named as a director nominee
in the Form S-11 Registration Statement for the IPO shall receive an Initial
Award on the date of the IPO.

 

Annual Equity Retainer for Continuing Board Members

 

Each continuing independent director shall automatically receive an annual
equity retainer in the form of an award of restricted stock having a Fair Market
Value of $50,000 on the date of grant (an “Annual Equity Retainer”), with the
date of such award to be the date of each Company annual meeting of
stockholders. The Annual Equity Retainer for such independent directors shall
vest as to all of such shares on the earlier of (i) the one year anniversary of
the date of grant and (ii) the date immediately preceding the date of the annual
meeting of the Company’s stockholders for the year following the year of grant
for the award, subject in each case, to the independent director’s continued
service to the Company through the vesting date.

 

Provisions Applicable to All Equity Awards

 

The Annual Equity Retainers and the Additional Equity Retainers shall be subject
to the terms and conditions of the Plan and the terms of the Restricted Stock
Agreements entered into between the Company and each director in connection with
such awards.  The number of shares subject to issuance for a restricted stock
award is determined based on (x) the dollar amount of the award listed above
divided by (y) the Fair Market Value of our common stock on the date of grant;
provided that in the case of equity awards on the IPO closing date for those
director nominees named in our Registration Statement on Form S-11, the Fair
Market Value shall be equal to the initial public offering price.  Furthermore,
all vesting for any such awards to Board members shall terminate, and all such
awards shall be fully vested, upon a “Change of Control” as defined in the Plan.

 

Additional Compensation for Independent Directors at Time of IPO

 

As additional compensation and in recognition of the additional work involved as
independent directors of a newly public company, each independent director at
the time of the Company’s IPO will receive an additional payment for their first
year of board service as follows:  (1) a cash payment of $25,000 which shall be
paid on the date of the first annual meeting of stockholders of the Company,
subject to the independent director’s continued service to the Company through
the date of such meeting, and (2) an additional award of restricted stock having
a Fair Market Value of $25,000 on the date of the first annual meeting of
stockholders of the Company, which shares shall vest as to all of such shares on
the earlier of (i) the one year anniversary of the date of grant and (ii) the
date immediately preceding the date of the annual meeting of the Company’s
stockholders for the year following the year of grant for the award, subject in
each case, to the independent director’s continued service to the Company
through the vesting date.

 

2

--------------------------------------------------------------------------------